Citation Nr: 1755849	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  15-03 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether the disability rating for coronary artery disease was properly reduced from 60 percent to 10 percent, effective December 1, 2012.

2.  Entitlement to service connection for peripheral neuropathy left lower extremity.

3.  Entitlement to service connection for sleep apnea. 

4.  Entitlement to special monthly compensation (SMC) at the housebound rate. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran, Mrs. V.H.


ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to June 1967.

This case is before the Board of Veterans' Appeals (Board) on appeal from September 2012 and September 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In August 2017, the Veteran testified at a Travel Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for peripheral neuropathy left lower extremity and sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In an April 2011 rating decision, the RO assigned an initial rating of 60 percent for the service-connected coronary artery disease, effective August 9, 2010.  

2.  In a June 2012 rating decision, the RO proposed to reduce the Veteran's rating for coronary artery disease from 60 to 10 percent.  

3.  In a September 2012 decision, the RO reduced the Veteran's rating for coronary artery disease to 10 percent, effective December 1, 2012.

4.  The Veteran's initial 60 percent rating had been in effect for less than five years at the time of the reduction.

5.  The preponderance of the evidence fails to establish that the RO's decision to reduce the Veteran's rating complied with the applicable regulations. 

6.  In August 2017 at the Board hearing, before the Board promulgated a decision, the Veteran expressed his desire to withdraw from appellate review the issue of entitlement to SMC at the housebound rate.


CONCLUSIONS OF LAW

1.  The reduction in the rating for service-connected coronary artery disease from 60 percent to 10 percent effective December 1, 2012, was improper, and restoration of the 60 percent rating is warranted for the entire period on appeal.  38 U.S.C. §§ 1155, 5107, 5112 (2012); 38 C.F.R. §§ 3.105(e), 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2017).

2.  The criteria for withdrawal by the Veteran of his claim for entitlement SMC at the housebound rate have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The restoration of the Veteran's 60 percent rating for coronary artery disease constitutes a complete grant of the benefits sought on appeal with respect to that issue.  As such, any defect with regard to VA's duty to notify and assist the Veteran with the development of his claim is harmless error, and no further discussion of VA's duty to notify and assist is necessary.  As for the Veteran's claim for entitlement to SMC at the housebound rate, the appeal is withdrawn and any defect with regard to VA's duty to notify or assist is harmless error. 

I.  Rating Reduction

The Veteran claims error in a September 2012 rating decision that reduced the Veteran's compensation for his service-connected coronary artery disease from 60 percent to 10 percent, effective December 1, 2012.  

The law provides that where a rating reduction was made without observance of law, although a remand for compliance with that law would normally be an adequate remedy, in a rating reduction case the erroneous reduction must be vacated and the prior rating restored.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

A veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155.  When a veteran's disability rating is reduced by a RO without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999).

Prior to reducing a veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10.  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of the veteran's disability. Schafrath, 1 Vet. App. at 594.  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000).

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, as set forth in 38 C.F.R. § 3.344.  The provisions of 38 C.F.R. § 3.344(c), however, specify that the provisions of 38 C.F.R. § 3.344(a) and (b) are only applicable for ratings which have continued for long periods at the same level (five years or more).  In this case, the 60 percent rating for coronary artery disease had not been in effect for five years or more at the time that the RO reduced the Veteran's rating to 60 percent.  As a result, the requirements under 38 C.F.R. § 3.344(a) and (b) do not apply. 

The burden is on VA to justify a reduction in a rating.  See Brown v. Brown, 5 Vet. App. 413 (1993) (Board is required to establish, by a preponderance of the evidence and in compliance with 38 C.F.R. § 3.344, that a rating reduction is warranted). 

The Veteran's coronary artery disease status post myocardial infarction is rated as 10 percent disabling under Diagnostic Code (DC) 7005. 38 C.F.R. § 4.104.

Pursuant to DC 7005, a 10 percent rating is assigned for coronary artery disease when a workload greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or treatment requiring continuous medication.  A 30 percent rating is assigned when a workload greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent rating is warranted when there is more than one episode of congestive heart failure in the past year; or a workload of 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is warranted when there is chronic congestive heart failure; or workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of less than 30 percent.  Diagnostic Code 7005. 

One MET is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

The Board finds that the reduction was improper and must be vacated.  The rating decision by the RO in September 2012 that reduced the Veteran's rating for coronary artery disease failed to comply with the applicable regulations.  The June 2012 rating decision that proposed to reduce the Veteran's rating indicated that an initial rating had been assigned based on the Veteran's METs score of 5.  However, the RO explained that a VA examination from August 2011 indicated that the Veteran's METs of 5 was due to non-cardiac factors including morbid obesity, chronic low back pain, and deconditioning.  An addendum explained that the Veteran's positive prior non-invasive cardiac test results showing coronary artery disease were superseded by cardiac catheterization test because it is considered the "gold standard" for detecting coronary artery disease.  Because there was no evidence the Veteran continued to warrant a 60 percent evaluation for coronary artery disease, the RO proposed to reduce the Veteran's rating to 10 percent.  The September 2012 rating decision implemented the reduction effective December 1, 2012, as the evidence showed a 60 percent rating was not warranted.  

However, to warrant a reduction, it must be determined that an improvement in the disability level has actually occurred, and also that such improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of his life and work.  Brown, 5 Vet. App. at 420-21.  Here, the RO made no finding that the Veteran's coronary artery disability had improved.  The VA examination report and addendum do not suggest improvement in the Veteran's disability.  The Veteran and Mrs. V.H. testified at the August 2017 hearing that his symptoms have not improved.  The regulations protect a Veteran against reduction in his or her disability rating except in cases where an improvement in the Veteran's disability is shown to have occurred.  38 U.S.C.A. § 1155.  Here, the RO did not address whether the Veteran's rating has improved and therefore, did not demonstrate by a preponderance of the evidence that a rating reduction is warranted.  See Brown, 5 Vet. App. at 413.  The RO's finding that the Veteran's original 60 percent rating is not currently warranted may be accurate, but without finding that the Veteran's coronary artery disease has improved, a reduction is not warranted.  

As the RO failed to follow the applicable regulations in reducing the Veteran's rating, the Board must vacate that decision and restore the Veteran's initial 60 percent rating.  Schafrath, 1 Vet. App. at 595.  

II.  Withdrawn Claim

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

At the August 2017 Board hearing, before the Board promulgated a decision in this matter, the Veteran testified that he wished to withdraw from appellate consideration his claim for entitlement to SMC at the housebound rate.  

Hence, there remain no allegations of errors of fact or law for appellate consideration with regard to this issue.  Accordingly, the Board does not have jurisdiction to review the issue of entitlement to SMC at the housebound rate and the claim is therefore dismissed.


ORDER

Restoration of the 60 percent rating for service-connected coronary artery disease is granted, subject to the law and regulations governing payment of monetary benefits.  

The appeal of the issue of entitlement to SMC at the housebound rate is dismissed. 


REMAND

The Veteran has claimed entitlement service connection for peripheral neuropathy left lower extremity and sleep apnea.  At the August 2017 hearing, the Veteran explained that he believes that the radiation used to treat his service-connected prostate cancer led to the onset of his sleep apnea.  He also testified that his neuropathy began in 2010 when he was being treated for prostate cancer.  It does not appear that a VA examination has been conducted to address either of the theories of entitlement the Veteran raised at the August 2017 hearing.  

Since the claims file is being returned it should be updated to include any recent VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers, to obtain the treatment records identified by the Veteran.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  After the above development has been completed and all records associated with the claims file, the Veteran must be afforded a VA examination by an examiner with appropriate expertise to determine the nature and etiology of any peripheral neuropathy of the upper or lower extremities.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file, including a copy of this remand, should be provided to the examiner in connection with the examination, and the examiner should indicate that the Veteran's records have been reviewed.  The examiner should specifically note review of the service treatment records, VA treatment notes indicating the presence of peripheral neuropathy, and the testimony at the August 2017 hearing.  The examiner should then:

(a)  Provide a specific diagnosis for any peripheral neuropathy of the upper or lower extremities.

(b)  Provide an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that any peripheral neuropathy of the upper or lower extremities was caused or aggravated by the Veteran's service-connected disabilities.  The examiner should specifically address the Veteran's testimony at the August 2017 hearing that asserts a connection between his prostate cancer radiation treatment and his peripheral neuropathy and the VA treatment notes indicating the presence of peripheral neuropathy.  

By aggravation, the Board means a permanent increase in the severity of the disability that is beyond natural progression.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disability.

The complete rationale for any opinion offered should be provided.  If the examiner finds that he or she cannot provide an opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

3.  After the above development has been completed and all records associated with the claims file, the Veteran must be afforded a VA examination by an examiner with appropriate expertise to determine the nature and etiology of the Veteran's claimed sleep disorder.  Any and all studies, tests, and evaluations that are deemed necessary by the examiner should be performed.  The claims folder, including a copy of this remand, should be reviewed by the examiner.  The examiner should specifically note review of the service treatment records, treatment notes indicating the presence of sleep apnea, and the testimony at the August 2017 hearing.  The examiner should then:

(a)  Provide a specific diagnosis for any sleep disorder.

(b)  Provide an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that any sleep disorder was caused or aggravated by the Veteran's service-connected disabilities.  The examiner should specifically address the Veteran's assertion that his sleep apnea began at the same time as his treatment for service-connected prostate cancer and the private treatment notes indicating the presence of sleep apnea.  

By aggravation, the Board means a permanent increase in the severity of the disability that is beyond natural progression.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disability.

The complete rationale for any opinion offered should be provided.  If the examiner finds that he or she cannot provide an opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

4.  After the above development has been completed, readjudicate the Veteran's claims.  If the benefits sought remain denied, provide the Veteran and the Veteran's representative with a supplemental statement of the case, and return the case to the Board.  








	(CONTINUED ON NEXT PAGE)

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


